Hagee, J.
— This action was brought to recover damages alleged to have been sustained by plaintiff for his malicious prosecution and imprisonment by the defendant. It was tried before a jury, when a verdict was rendered in favor of plaintiff for $4,000. 1 Cal. D. C., 305.
The defendant moves for a new trial, principally on the ground that the damages awarded are excessive.
Ordinarily, courts will not interfere with verdicts unless they are grossly or outrageously excessive. It is a delicate matter, at all times, for a court to set aside a verdict of a jury on the ground that their opinion is not in accordance with the views of the court; but sometimes cases occur when it becomes the duty of a court to do so, to prevent injustice being done through mistake, prejudice, or passion, or by an award of grossly excessive damages.
I distinctly remember the facts proven on the trial, and that I was greatly surprised at the amount of the verdict, when it was pronounced. Had it been for $500, instead of $4,000, it would, in my opinion, have been more appropriate, amply sufficient, and as much as the testimony would justify. I do not desire, however, entirely to *176substitute my own views for those of the jury, to take the place of their verdict; but I consider it my duty to order, that unless plaintiff stipulates to take judgment for $2,000, instead of the amount of the verdict, that a new trial be granted on the ground of grossly excessive damages.
Plaintiff gave the stipulation as indicated by the court, and the new trial was denied.